Per Curiam.
In custody proceedings the district court ordered termination of parental rights, and this appeal has been taken from that determination. Because of the language of Minn. St. 260.241, we are treating the order as equivalent to a judgment.
The issue is whether the findings of fact and conclusions of law of the trial court are adequately supported by the evidence. Because a detailed statement of the facts would serve no useful purpose, we limit this opinion to the statement that we have found that the evidence does adequately support the trial judge’s decision.
The trial court reserved jurisdiction to determine the matter of attorneys’ fees on account of services rendered on the appeal, and to this we accede.
Affirmed.